DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on June 10, 2022, the 112(b) rejections in the previous office action (dated 03/17/2022) are hereby withdrawn. Claims 1, 25 and 26 have been amended, claims 2-16 and 23 have been cancelled, claims 17-22, 24 and 27 were previously and lastly claim 28 has been newly added. 
	Therefore, claims 1, 17-22 and 24-28 are currently pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 17-22 and 24-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 11, the phrases, “…the top wall…” and “…side wall…” renders the claim vague and indefinite because the applicant has not established that the cap having a top wall nor a side wall per se in claim 1.  Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 1, Ln. 16, the phrase, “…said side edges…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has NOT established “side edges” per se in claim 1. Rather, the applicant first introduces “side edges” in claim 17 (which depends from claim 1); emphasis added. Therefore, it is unclear as to which aforementioned structure is being encompassed with such language. Further clarification is required. 
	In claim 1, Ln. 17, the phrase, “…the connection point…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
As for claims 17-22 and 24-28, due to their dependencies from claim 1, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 17-22 and 24-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (US 5582314 – art of record; hereinafter Quinn) in view of Skillin et al. (US 8381925; hereinafter Skillin).
Regarding claim 1, Quinn teaches a (catheter) package (10 and 12) comprising:
a case (14 and 16)) having a hollow tube which is closed at one end and open at the other end; 
a cap (18); 
a hinge (20) having one end connected to the cap and a second end connected to said other end of the hollow tube (see Quinn Fig. 3), the hinge permitting selectable movement of the cap between an open position (see Quinn Figs 3-4), wherein access is provided to the open end of the hollow tube, and a closed position (see Quinn Figs. 1 and 5), wherein the cap prevents access to the open end of the hollow tube; 
a tab (48 and 50) extending from the cap with a hook (56) on the tab; and 
a depression (52; see Quinn Fig. 6) formed in the case where the depression receives the tab (see Quinn Fig. 5), with a detent (53; see Quinn Fig. 6) formed in the depression such that when the cap is placed in the closed position the tab fits into the depression and the hook engages the detent to releasably retain the cap in the closed position (see Quinn Fig. 5); and 
a seal ring (i.e. in the form of a sealing gasket (34)) disposed at the open end of the case and a corresponding indentation (42; Examiner’s note: examiner considers the extended lip (42), as shown in Quinn Figs. 3-5, to be claimed corresponding indentation; emphasis added) on the cap for receiving the seal ring in a closed position (Quinn Col. 3 Ln. 22 – Col. 5 Ln. 57 and Figs. 1-10)
	However, Quinn fails to teach a lip on the cap at the intersection of the top wall and side wall; and wherein said tab is flush with the exterior surface of the case at said side edges of said depression when said cap is in the closed position creating a smooth profile at the connection point.
	Skillin is in the same field of endeavor as the claimed invention, which is a hinge cap/closure assembly. Skillin teaches a package embodiment (10; as shown in Figs. 1-11) comprising: a case (16, 26 and 44) having a hollow tube which is closed at one end and open at the other end; 
a cap (12, 18 and 40); 
a hinge (20) having one end connected to the cap and a second end connected to the said other end of the hollow tube, the hinge permitting selectable movement of the cap between an open position (as shown in Skillin Fig. 4), wherein access is provided to the open end of the hollow tube (i.e. dispensing orifice (24)), and a closed position (as shown in Skillin Figs. 1 and 10), wherein the cap prevents access to the open end of the hollow tube;
a tab (40) extending from the cap (specifically extending from a bottom edge of the cap – as shown in annotated Skillin Fig. 4 below);
a lip (as shown in annotated Skillin Fig. 4 below) on the cap at the intersection of the top wall (36) and side wall (38);
a depression (44) formed in the case where the depression receives the tab, and the depression includes side edges; wherein said tab is flush with the exterior surface of the case at said side edges of said depression when said cap is in the closed position creating a smooth profile (Examiner’s note: Skillin teaches the following, “The thumb tab is received in overlapping relation in a complimentary recess 44 in the outer surface of the skirt wall 26 such that the outer of the thumb tab 40 and the outer surface of the skirt wall form a substantially continuous outer surface…” see Col. 3 Ln. 55-63. Examiner interprets this disclosure to teach the claimed limitation of “tab being flush with the exterior surface of the case at the side edges to create a smooth profile; emphasis added) at the connecting point (Skillin Col. 3 Ln. 30 – Col. 4 Ln. 53).

    PNG
    media_image1.png
    992
    863
    media_image1.png
    Greyscale

	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of a lip (at the intersection of the cap top wall and the cap side wall) and flush mounting of the cap to the case to create a smooth continuous profile or surface (as taught by Skillin) onto the overall structure (of Quinn) to minimize the gap between the cap and the case (due to the flush mounting) and by providing the lip (which further defines the area in which the user’s finger will naturally land – when opening the cap).
Regarding claim 17, modified Quinn as above further teaches wherein the depression includes side edges (see Quinn Figs. 1, 2 and 6).
Regarding claim 18, modified Quinn as above further teaches wherein the tab is immediately adjacent the side edges of the depression when the cap is in the closed position (see Quinn Figs. 1 and 5).
Regarding claim 19, modified Quinn as above further teaches wherein the tab prevents lateral forces on the cap in the closed position.
Regarding claim 20, modified Quinn as above further teaches wherein the detent does not extend the full width of the depression (see Quinn Fig. 6).
Regarding claim 21, modified Quinn as above further teaches wherein the said case comprises a tubular wall having an exterior surface and said depression is formed in said exterior surface of said tubular wall (see Quinn Figs. 1 and 3).
Regarding claim 22, modified Quinn as above further teaches wherein said tab extends from a bottom edge of said cap (see annotated Skillin Fig. 4 above).
Regarding claim 24, modified Quinn as above further teaches wherein the cap is hollow (Examiner’s note: the space to the left of the seal engaging member (33) in Quinn Fig. 3 – forms a central void/gap. This central void/gap is hollow; emphasis added).
Regarding claim 25, modified Quinn as above further teaches wherein the hollow cap provides an extension to the hollow tube of the case so that when a catheter is inserted into the package the catheter extends past the top of the case and into the cap (Examiner’s note: the space to the left of the seal engaging member (33) in Quinn Fig. 3 – forms a central void/gap. This central void/gap is hollow and capable of receiving an upper end of a catheter; emphasis added).
Regarding claim 26, modified Quinn as above further teaches wherein said hollow cap comprises a bottom land and said corresponding indentation comprises a groove in said bottom land (Examiner’s note: examiner considers the beveled edge (40) to be the claimed bottom land and the extended lip (42) to the claimed indentation and groove, as shown in Quinn Figs. 3-5; emphasis added).
Regarding claim 27, modified Quinn as above further teaches wherein said seal ring comprises a portion that protrudes upwardly from said open end of said case (Examiner’s note: Quinn teaches the gasket (34; i.e. the claimed seal ring) having ridges (36), as shown in Quinn Fig. 4, projecting upwards; emphasis added).
Regarding claim 28, modified Quinn as above further teaches wherein the package has a smooth profile between said depression and said hinge (Skillin Col. 3 Ln. 55-63 and Fig. 1).

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s arguments with respect to claims 1, 17-22 and 24-28 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736